Luke, J.
Gober was convicted of simple larceny, upon proof of his possession of a stolen battery. When it was found in his possession-he explained his possession by telling where and from whom he bought it-. He introduced a witness who swore positively as to the purchase of the battery by the defendant; and the testimony of this witness was in accord and harmony with the explanation given by the defendant in his statement at the time it was found in his possession and upon the trial. This testimony was unimpeached, and, unless arbitrarily disregarded, fully explained the possession of the battery by the defendant. The defendant may be guilty, but, under the rules of law, the testimony of a witness who is unimpeached and uncontradicted, and which perfectly and reasonably explains his possession of the stolen property, can not be disregarded by the jury. Under all the facts of the case, the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.